THOMAS, J.
— We have carefully considered the several assignments of error, and, without indulging any presumption in favor of the correctness of the' decree of the chancellor, are of the opinion that the correct conclusion was reached. The opinion of the chancellor, made a part of his final decree in the cause, has carefully stated the principles involved; and no good end would be subserved by a further- discussion of the same. The *97reporter is directed to set out this well-considered opinion of the chancellor, as authority for the conclusion reached in this court. There being no error in the record, the decree is affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.